COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  JOSHUA LUTTRELL, ANDREW                        §
  DAVIS, MOISES ROMAN, JOE                                      No. 08-16-00090-CV
  RODRIGUEZ; AND ON BEHALF OF                    §
  ALL OTHER PERSONS SIMILARLY                                        Appeal from the
  SITUATED,                                      §
                                                             County Court at Law No. 5
              Appellants,                        §
                                                               of El Paso County, Texas
  v.                                             §
                                                                (TC# 2014DCV3070)
  EL PASO COUNTY,                                §
              Appellee.

                                       JUDGMENT

       The judgment of the Court issued December 20, 2017 is withdrawn and the following is

the judgment of the Court.

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2018.


                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment